Citation Nr: 0947192	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  05-35 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the left knee.

2.  Entitlement to an evaluation in excess of 20 percent for 
limitation of flexion of the left forearm.

3.  Entitlement to an evaluation in excess of 10 percent for 
limitation of supination of the left forearm.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel
INTRODUCTION

The Veteran had active service from July 1973 to July 2003.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a May 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.

In July 2008, a Travel Board hearing was held before the 
undersigned Acting Veterans Law Judge.  A transcript of that 
hearing is of record.

The Board also notes that during the rating period on appeal 
a Decision Review Officer (DRO) decision, dated in February 
2008, "closed out" the 10 percent evaluation for the 
Veteran's service-connected left elbow epicondylitis, 
effective August 12, 2006, and "split out" the Veteran's 
evaluation for his left forearm to reflect impairment of 
flexion and supination.  As now appropriate, the Board has 
characterized the Veteran's appeal of the evaluation for his 
service-connected left forearm as listed on the title page.  

In September 2008, the Board remanded the Veteran's claims 
for further development.  The Board's remand will be 
discussed below.  In March 2009, the VA Appeals Management 
Center (AMC) issued a supplemental statement of the case 
(SSOC) which continued to deny the Veteran's claims.  The 
claims folder has been returned to the Board for further 
appellate proceedings.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



(CONTINUED ON NEXT PAGE)



REMAND

Unfortunately, a remand is again required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.

In April 2009 and May 2009, the Veteran submitted private 
medical records dated from November 2003 to January 2009 
directly to the Board.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has invalidated the 
regulations which empowered the Board to consider additional 
evidence without prior RO review in the absence of a waiver 
of such review by the Veteran or his representative, if any.  
See Disabled American Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003).  No waiver of this 
evidence is associated with the claims file.  By a letter 
dated September 2009, the Board asked the Veteran if he 
wanted to waive review of the additional evidence by the 
agency of original jurisdiction (AOJ) or whether he wanted 
his claims remanded for AOJ review of the additional evidence 
added since the March 2009 supplemental statement of the case 
(SSOC).  In October 2009, the Veteran expressed his wishes to 
have his case remanded for AOJ review of the additional 
evidence.  

Under the circumstances, the case must be returned to the 
RO/AMC for preliminary review and preparation of a 
supplemental statement of the case that considers the new 
evidence if the benefit sought is not granted on the record.

Further, the Veteran's statements made during a February 2009 
VA examination strongly suggest that there may be outstanding 
private treatment records, Tri-Care, and/or VA outpatient 
treatment records at Tampa VA Medical Center (VAMC).  Such 
treatment records should be obtained.  See Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992) (VA is deemed to have 
constructive notice of the existence of any evidence, 
including treatment records, in the custody of a VA 
facility).



Accordingly, the case is REMANDED for the following actions:  

1.  The VA Appeals Management Center 
(AMC) should obtain the names and 
addresses of all VA, Tri-Care, and non-VA 
private medical care providers who 
treated the Veteran for his service-
connected disabilities since January 
2009.  After securing the necessary 
release, the RO should obtain these 
records.  Regardless of the Veteran's 
response the RO should obtain copies of 
his records from the Tampa VA Medical 
Center since February 2009.  If it is 
unable to obtain a copy of any pertinent 
records identified by the Veteran, it 
should so inform the Veteran and his 
representative and request them to 
provide a copy of the outstanding 
records.

2.  Thereafter, the AMC should review the 
claims folder and ensure that the 
requested development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

3.  The AMC should also undertake any 
other indicated development.

4.  Thereafter, the AMC should 
readjudicate the issues on appeal in 
light of all pertinent evidence and legal 
authority.  If the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, the AMC should issue to the 
Veteran a SSOC and afford him the 
appropriate opportunity for response 
before the claims file is returned to the 
Board for further appellate 
consideration.


By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


